Continuation sheet of PTOL-413FA
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				    Status of the Application
1.	Acknowledgement is made of the amendment received on 7/16/2021. Claims 1-20 are pending in this application. 
Specification
2.	The specification is objected because of the following reasons:
	In par. [0001: insert US 10,543,564. 
	Appropriate correction is required. 
Claim Objections
3. 	The claims are objected because of the following reasons: 
	Re claim 2-7, 9-16, 18-20, line 1: after “The”, insert --non-transitory--. 
	Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In particular, claims 1 & 2 cite that “First image of first at least partially covered edges of a substrate” & “second image of second at least partially covered edges of the substrate” are not clear, because the claim does not clearly specify what is covering edges of the substrate. The claims appear missing essentially element(s) such as an object/layer or film that covers the substrate prior having the first and second images captured.  
	For best understanding and examination purpose, the claims will be considered based on disclosure of the specification and drawings and/or teachings of applicable prior arts. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schwab et al. (US 2010/0065757).
	Re claim 1, Schwab teaches, Figs. 1-2, [0017-0018], a non-transitory machine-accessible storage medium storing instructions executable by a computing device to perform: 
-receiving (by camera 50) a first image of first at least partially covered edges of a substrate (16), wherein the first image includes the first at least partially covered edges illuminated from light (40) transmitted through a stage (12) supporting the substrate; 
-determining (by controller 34) a position of the substrate (16) relative to the stage (12) based on the first image of the first at least partially covered edges; and 
-providing, based on the position, an instruction to a processing station (e.g. vision system), wherein the instruction is usable by the processing station to process the substrate (16).  
Re claim 2, Schwab teaches the instructions are further executable by the computing device to perform: receiving a second image (by camera 50) of second at least partially covered edges of the substrate (16), wherein the second image includes the second at least partially covered edges illuminated from light transmitted through the stage (12), wherein the determined first position is also based on the second image of the second at least partially covered edges (Fig. 2).
	Re claim 3, Schwab teaches the first and second at least partially covered edges are different in at least one respect (at two different sides of substrate) (Fig. 2).
Re claim 4, Schwab teaches the first image is captured through one or more substantially transparent window (49) in the stage (12) (Fig. 2). 
Re claim 5, Schwab teaches the first image is captured through the stage (12) (Fig. 2). 
Re claims 6 & 7, Schwab teaches the first image is captured with an image sensor (CMOS camera 50) located below the stage (12) (Fig. 2).
6.	Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi et al. (US 2008/0181752). 
Re claim 1, Takahashi teaches, Fig. 3, [0054, 0069, 0109], a non-transitory machine-accessible storage medium storing instructions executable by a computing device to perform: 
-receiving (by sensor 250) a first image of first at least partially covered edges of a substrate (W), wherein the first image includes the first at least partially covered edges illuminated from light transmitted through a stage (210) supporting the substrate; 
-determining (by controlling unit 180) a position of the substrate (W) relative to the stage (210) based on the first image of the first at least partially covered edges; and 
-providing, based on the position, an instruction to a processing station (e.g. positioning device), wherein the instruction is usable by the processing station to process the substrate (W).  
Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 8-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,796,045. Although the claims at issue are not identical, they are not patentably distinct from each other because they both require and claim, within contents of the claims, similar process steps from supporting a substrate . 
Allowable Subject Matter
8.	Claims 8-20 are allowed over the cited prior arts.
	The allowable reason(s) includes the sequential steps of “performing a fit-up of the substantially opaque layer to the substrate...processing the substrate based on the determined first position of the substrate…determining a second position of the substrate relative to the stage based on the second image of the at least partially covered edges” (claim 8); and the sequential steps of “performing a fit-up of the substantially opaque layer to the substrate...processing the substrate based on the determined first position of the substrate…trimming the patterned metal sheet” (claim 17). 
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431.  The examiner can normally be reached on Monday-Friday, 6AM-4PM, alternative Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        9/17/21